DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that Nakahara does not disclose that the annular portion is extending from a side of the outer circumferential wall towards an interior of the ring seal from the outer circumferential wall in a radial direction of the ring seal, wherein the annular portion  and the outer circumferential wall form an L shape when viewed in a cross section taken along the radial direction. Nakahara does not disclose that L-shaped arrangement with the outer circumferential wall being a longer leg and the annular portion being the shorter leg extending perpendicularly from an end of the longer leg.
Examiner notes that Nakahara discloses that the annular potion is extending from a side of the outer circumferential wall (as seen in examiner annotated fig 2 below) towards an interior of the ring seal from the outer circumferential wall (as seen in examiner annotated fig 2 below) in a radial direction of the ring seal (as seen in examiner annotated fig 2 below), wherein the annular portion  and the outer circumferential wall form an L shape when viewed in a cross section taken along the radial direction (as seen in examiner annotated fig 2 below). Nakahara examiner annotated fig 2 below discloses the L-shaped arrangement with the outer circumferential wall being a longer leg and the annular portion being the shorter leg extend 
Applicant argues that Nakahara does not disclose that the first portion is close to the annular portion.
Examiner notes that Nakahara discloses that the first portion is close to the annular portion (as seen in examiner annotated fig 2 below).
Applicant argues that Nakahara does not disclose the second portion has a second thickness in the radial direction, and the second thickness is greater than the first thickness. Nakahara does not disclose that the slope is formed on a radially inner side of the outer circumferential wall. It would not be obvious to POSA to modify Nakahara to extend any structure towards and interior of the ring seal from the outer circumferential wall, as the outermost and innermost circumferential surfaces of 58 of Nakahara are parallel and entirely enclose the metal ring 51.
Examiner notes that Nakahara does not disclose that a slope is formed on a radially inner side of the outer circumferential wall.
However, Ueda teaches a slope is formed on a radially inner side of the outer circumferential wall (slope of 20 on the inner side, fig 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the inner slope of Ueda on the radially inner side of the outer circumferential wall of Nakahara so that there is smoother transition between the first and second portions of the ring seal and thereby flexibility of the seal and also provide better retention of any element inside the ring seal.



    PNG
    media_image1.png
    771
    566
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    734
    533
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 - 7  are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (EP 2138746) in view of Ueda et al. (U.S. PG Pub # 20130307227).


Regarding claim 1, Nakahara discloses a ring seal (fig 2), comprising: an outer circumferential wall (as seen in examiner annotated fig 2 below) extending in an axial direction (b) of the ring seal; an annular portion (as seen in examiner annotated fig 2 below) extending from a side of the outer circumferential wall (as seen in examiner annotated fig 2 below) towards an interior of the ring seal from the outer circumferential wall (as seen in examiner annotated fig 2 below) in a radial direction of the ring seal (as seen in examiner annotated fig 2 below), wherein the annular portion  and the outer circumferential wall form an L shape when viewed in a cross section taken along the radial direction (as seen in examiner annotated fig 2 below).  
the outer circumferential wall (as seen in examiner annotated fig 2 below).  
Nakahara does not disclose that a slope is formed on a radially inner side of the outer circumferential wall.
However, Ueda teaches a slope is formed on a radially inner side of the outer circumferential wall (slope of 20 on the inner side, fig 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the inner slope of Ueda on the radially inner side of the outer circumferential wall of Nakahara so that there is smoother transition between the first and second portions of the ring seal and thereby flexibility of the seal.

    PNG
    media_image1.png
    771
    566
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    734
    533
    media_image2.png
    Greyscale

Regarding claim 2, the combination of Nakahara and Ueda discloses the ring seal, further comprising: an inner circumferential wall annular portion away from the outer circumferential wall as seen in examiner annotated Nakahara fig 2 below, wherein the inner circumferential wall, the outer circumferential wall and the annular portion form a U shape when viewed in a cross section taken along the radial direction


Regarding claim 4, the combination of Nakahara and Ueda discloses the ring seal, wherein the outer circumferential wall is provided with a circumferential groove extending in a circumferential direction on a side away from the annular portion (as seen in examiner annotated Nakahara fig 2 below).  

Regarding claim 5, the combination of Nakahara and Ueda discloses the ring seal, wherein the ring seal is made of aluminum or steel (Nakahara 51 made of Aluminum ). page 3 of 6Atty. Docket No. 754326Preliminary Amendment  

Regarding claim 6, the combination of Nakahara and Ueda discloses the ring seal, wherein the outer circumferential wall extends by a first length in the axial direction (as seen in examiner annotated Nakahara fig 2 below), the inner circumferential wall extends by a second length in the axial direction (as seen in examiner annotated Nakahara fig 2 below), and wherein the first length  is greater than the second length (length of outer wall greater than that of inner wall as seen in examiner annotated Nakahara fig 2 below).  

Regarding claim 7, the combination of Nakahara and Ueda discloses the ring seal, wherein the annular portion is perpendicular to the outer circumferential wall (as seen in examiner annotated Nakahara fig 2 below).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Ueda and in further view of Lai et al. (CN 111409099).

Regarding claim 8, the combination of Nakahara and Ueda discloses the ring seal.
Nakahara does not disclose a robot, comprising: a gear box; and the ring seal, the ring seal being disposed on a radially outer side of the gear box,  wherein the outer circumferential wall of the ring seal is fixedly connected to an end of the gear box and there is a gap disposed between the annular portion of the ring seal and the other end of the gear box in the radial direction.
However, Lai teaches a robot, comprising: a gear box (40, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the ring seal of Nakahara on the radially outer side of the gear box of Lai so that the gear shaft is connected with the speed reducer, so as to drive the second joint body relative to the first joint body to rotated through the speed reducer so as to realize the movement of the robot shutdown.

The combination of Nakahara and Lai discloses the ring seal, the ring seal being disposed on a radially outer side of the gear box (Nakahara 50),  wherein the outer circumferential wall of the ring seal (Nakahara - outer wall of 50) is fixedly connected to an end of the gear box (Nakahara - outer wall of 50 connected to the left end of Lai - 40, fig 1) and there is a gap disposed between the annular portion of the ring seal and the other end of the gear box in the radial direction (gap between annular portion of Nakahara and the right end of 40, fig 1 of Lai).


    PNG
    media_image1.png
    771
    566
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    734
    533
    media_image2.png
    Greyscale

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675